UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
ORION PROPERTY GROUP, LLC, individually       MEMORANDUM & ORDER
and on behalf of all others                   19-CV-0044(JS)(GRB)
similarly situated,

                           Plaintiff,
          -against-

MARK HJELLE,

                         Defendant.
---------------------------------------X

APPEARANCES
For Plaintiffs:       David Slarskey, Esq.
                      Slarskey LLC
                      420 Lexington Avenue, Suite 2525
                      New York, New Yok 10170

                      Vincent Michael Serra, Esq.
                      Robbins Geller Rudman & Dowd, LLP
                      58 South Service Road, Suite 200
                      Melville, New York 11747

                      Christopher C. Gold, Esq., pro hac vice
                      Rachel L. Jensen, Esq., pro hac vice
                      Bradley Beall, Esq., pro hac vice
                      Robbins Geller Rudman & Dowd LLP
                      120 East Palmetto Park Road, Suite 500
                      Boca Raton, Florida 33432

                      Barbara C. Frankland, Esq.
                      Larkin E. Walsh, Esq.
                      Rex. A. Sharp, Esq.
                      Scott B. Goodger, Esq.
                      Ryan C. Hudson, Esq., pro hac vice
                      Rex A. Sharp, PA
                      5301 West 75th Street
                      Prairie Village, Kansas 66208

                      Brennan P. Fagan, Esq., pro hac vice
                      Fagan Emert & Davis, L.L.C.
                      730 New Hampshire, Suite 210
                      Lawrence, Kansas 66044
                      William Skepnek, Esq., pro hac vice
                      Skepnek Law Firm
                      1 Westwood Road
                      Lawrence, Kansas 66044

For Defendant:        William Edward Vita, Esq.
                      Westerman Ball Ederer Miller
                      & Sharfstein, LLP
                      1201 RXR Plaza
                      Uniondale, New York 11556

                      Kelly H. Foos, Esq., pro hac vice
                      Paul A. Williams, Esq., pro hac vice
                      Robert J. McCully, Esq., pro hac vice
                      Shook, Hardy & Bacon L.L.P.
                      2555 Grand Boulevard
                      Kansas City, Missouri 64108

SEYBERT, District Judge:

           On December 29, 2017, plaintiff Orion Property Group,

LLC (“Plaintiff”), on behalf of itself and all others similarly

situated, commenced this putative nationwide civil Racketeering

Influenced and Corrupt Organizations Act (“RICO”) class action

against   defendant   Mark   Hjelle       (“Defendant”),   chief   executive

officer of CSC ServiceWorks, Inc. (“CSC”), in the United States

District Court for the District of Kansas, alleging that Defendant

orchestrated a fraudulent plan to steal 9.75 percent of gross

receipts each month from CSC customers, including Plaintiff.             On

January 3, 2019, this case was transferred to the United States

District Court for the Eastern District of New York.               (Transfer

Order, D.E. 49.)

           Currently pending before the Court is Defendant’s motion

to stay this action pending approval of settlement proceedings in

                                      2

a parallel action against CSC in 1050 West Columbia Condominium

Association, et al. v. CSC ServiceWorks, Inc., No. 2019-CH-07319

(Circuit Court of Cook County, Illinois) (the “Illinois Action”).

(Mot., D.E. 82; Vita Aff., D.E. 82-1, ¶ 3.)                                             For the reasons set

forth below, Defendant’s Motion is GRANTED.

                                                                FACTUAL BACKGROUND1

I.            The Parties

                             Defendant is a Maryland resident and an attorney who, on

July 14, 2016, was appointed as CSC’s Chief Executive Officer.

(Am. Compl., D.E. 4, ¶¶ 7-8, 35.)                                             CSC is a Delaware corporation

headquartered in Plainview, New York.                                              (Am. Compl. ¶ 35.)      CSC

leases                  space                from              owners   of   multi-family   residential    and

commercial apartment buildings and other entities to install,

maintain, and operate coin-operated and/or card-operated laundry

equipment at more than 80,000 locations across the country.                                               (Am.

Compl. ¶¶ 3, 37, 42.)                                          Under the lease agreements, CSC pays “rent”

for the leased space most commonly in the form of a portion of the

money collected from the equipment.                                             (Am. Compl. ¶¶ 43, 45-49.)

Many of the laundry leases at issue here are between putative class

members and “Coinmach,” a division of CSC.                                            (Am. Compl. ¶¶ 3-4.)

                             Plaintiff is a limited liability company headquartered

in Kansas that manages properties in more than twenty states across




1   The following facts are drawn from the Amended Complaint.
                                                                         3

the country.     (Am. Compl. ¶ 33.)       Plaintiff signed a laundry

vending machine license agreement with CSC for vend-based laundry

equipment at properties Plaintiff manages and also on behalf of

another property Plaintiff operates as an agent.            (Am. Compl.

¶ 33.)

II.    Defendant’s Alleged Fraudulent Scheme

            After his appointment to CEO, Defendant devised a scheme

to increase CSC’s revenues by imposing an “administrative fee” to

siphon off 9.75 percent of gross collections under laundry leases

(the “Administrative Fee”). (Am. Compl. ¶¶ 13, 57.) Specifically,

on May 17, 2017, Defendant wrote, signed, and mailed a letter to

all CSC Customers, including Plaintiff, that misled CSC customers

into believing that their lease agreements authorized CSC to charge

the Administrative Fee (the “May 17 Letter”).      (Am. Compl. ¶¶ 14-

15.)   The May 17 Letter falsely stated that the Administrative Fee

resulted in a “net gain to customers” and that CSC would “waive”

other costs that it could have collected, but did not, under

existing lease agreements.    (Am. Compl. ¶ 23.)     Further, the May

17 Letter provided for a purported “additional benefit” of up to

$200 to cover events related to vandalism.      (Am. Compl. ¶ 16.)   In

an effort to conceal his scheme, Defendant created a website

dedicated to “fee transparency.”       (Am. Compl. ¶ 17.)   Thereafter,

CSC customers’ monthly statements and/or payments reflected the




                                   4

improper 9.75 percent Administrative Fee deduction.             (Am. Compl.

¶¶ 61-62.)

                            PROCEDURAL HISTORY

I.   This Action

             Plaintiff    initiated   this   putative   class    action   on

December 29, 2017 (Compl., D.E. 1) in the District of Kansas and

filed an Amended Complaint on February 28, 2018 (see Am. Compl.).

The Amended Complaint asserts a single cause of action against

Defendant for a violation of RICO, 18 U.S.C. §§ 1961-68.               (See

generally Am. Compl.)

             On May 15, 2018, Defendant moved to dismiss the Amended

Complaint arguing that the District of Kansas did not have personal

jurisdiction over Defendant and that Plaintiff failed to state a

claim for relief.        (See First Mot. to Dismiss, D.E. 18.)            On

December 13, 2018,       Judge   Vratil   dismissed   Plaintiff’s   Amended

Complaint on the ground that the District of Kansas did not have

personal jurisdiction over Defendant.            (Dec. 13, 2018 Order,

D.E. 46.)     On January 3, 2019, this case was transferred to the

United States District Court for the Eastern District of New York

to the undersigned.        (See, Transfer Order.)       On May 15, 2019,

Defendant filed a second motion to dismiss before this Court

(Second Mot. to Dismiss, D.E. 77), which was fully briefed by

June 26, 2019.     (See Dismissal Opp., D.E. 79; Dismissal Reply,




                                      5

D.E. 80.) On October 3, 2019, Defendant filed this motion to stay.

(Mot., D.E. 82.)

II.           Similar State and Federal Class Actions

                             As detailed in the parties’ briefs, this action is one

of many lawsuits initiated in state and federal courts seeking to

obtain redress from the allegedly improper Administrative Fee.

(Stay Br., D.E. 82-2, at 2-3; Opp. Br., D.E. 83, at 7-12; Reply

Br., D.E. 86, at 2.)                                           Among those actions are the Illinois Action,

RBB2, LLC v. CSC ServiceWorks, Inc., No. 18-CV-0915, (E.D. Cal.

2018), initiated on July 6, 2018 (the “RBB2 Action”)2 and Summit

Gardens Associates, et al. v. CSC ServiceWorks, Inc., No. 17-CV-

2553 (N.D. Ohio 2017), removed to federal Court on December 7,

2017 (the “Summit Garden Action”).3                                          The Illinois Action, the RBB2

Action, and the Summit Garden Action share the same national

defense counsel with additional case-specific local and other

counsel.                     (Reply Br. at 2.)

                             Defendants                        aver   that   on   or   around   March   2018,

plaintiff’s counsel in the RBB2 Action began to communicate with



2 The RBB2 Action was voluntarily dismissed as a result of the
Settlement in the Illinois Action. (See RBB2 Action, No. 18-CV-
0915 (E.D. Cal.), Notice of Settlement (D.E. 55), Stipulation of
Dismissal (D.E. 56), and Dismissal (D.E. 57).)

3 On October 25, 2019, the Summit Garden Court issued a stay
Order pending the outcome of the parties’ request for
preliminary settlement approval or until the named plaintiffs
opt out of the class represented in the Illinois Action.
(Summit Garden Stay Order, D.E. 86-2.)
                                                                         6

plaintiffs’ counsel in similar cases to coordinate efforts to

obtain a global resolution on behalf of a nationwide settlement

class.   (Reply Br. at 2.)         As part of the coordination process,

the parties submitted the matter to mediation before the Honorable

James F. Holderman, the former Chief Judge of the Northern District

of Illinois, now of JAMS, the alternative dispute resolution

organization, in Chicago.          (Stay Br. at 2; Reply Br. at 3.)        The

parties reached an agreement during mediation and decided to

present the settlement for approval in the Illinois Action. (Reply

Br. at 3.)    Defendants assert that Plaintiff’s counsel here chose

to pursue their “own interests” and did not take part in the

coordinated efforts to resolve claims against CSC on a nation-wide

basis.   (Reply. Br. at 3.)

             On October 21, 2019, the parties to the Illinois Action

filed a motion for preliminary approval of the class action

settlement (the “Settlement”).          (See Settlement Mot., D.E. 86-1,

at ECF pp. 1-5.)         The proposed Settlement terms define the class

as “all Persons having existing leases with CSC on May 1, 2017,

that were assessed and/or subject to one or more Administrative

Fees, whether or not any fee has ever been collected, from May 2017

through the date of Preliminary Approval.”                 (Settlement Br.,

D.E. 86-1, at ECF pp. 6-47, at 7, § III.A.)              The Settlement also

provides that “CSC, its officers, and its agents will be released

from   any   and   all    claims   relating   to   the   collection   of   the

                                       7

Administrative Fee . . . .”    (Settlement Br. at 11, § III.F.)     As

of the date of this Memorandum and Order, the parties’ request for

preliminary approval of the Settlement remains pending.

                              DISCUSSION

I.   Legal Standard

          “The Supreme Court has made clear that because a ‘stay

is an intrusion into the ordinary processes of administration and

judicial review,’ it is ‘not a matter of right[;]’ rather, it is

an ‘exercise of judicial discretion.’”         Albert v. Blue Diamond

Growers, 232 F. Supp. 3d 509, 512 (S.D.N.Y. 2017) (quoting Nken v.

Holder, 556 U.S. 418, 427, 433, 129 S. Ct. 1749, 173 L. Ed. 2d 550

(2009) and citing Maldonado–Padilla v. Holder, 651 F.3d 325, 327

(2d Cir. 2011)) (alteration in original).

          However, “‘[c]ourts routinely exercise this power and

grant stays when a pending nationwide settlement could impact the

claims [in the case before them.]’”        In re HSBC Bank, USA, N.A.,

Debit Card Overdraft Fee Litig., 99 F. Supp. 3d 288, 315 (E.D.N.Y.

2015) (quoting Ali v. Wells Fargo Bank, N.A., No. 13-CV-0876, 2014

WL 819385, at *3 (W.D. Okla. Mar. 3, 2014)) (second alteration in

original); see also Lindley v. Life Investors Ins. Co. of Am.,

Nos. 08–CV–0379 & 09–CV–0429, 2009 WL 3296498, at *3 (N.D. Okla.

Oct. 9, 2009) (granting stay pending result of fairness hearing of

class-wide settlement that “will have a significant impact on” the

court’s decision); In re RC2 Corp. Toy Lead Paint Prods. Liab.

                                  8

Litigation, No. 07-CV-7184, MDL No. 1893, 2008 WL 548772, at *5

(N.D. Ill. Feb. 20, 2008).

            When      determining      whether       to     grant    a    stay,    Courts

consider:      “(1) the      private    interests         of   the       plaintiffs   in

proceeding expeditiously with the civil litigation as balanced

against the prejudice to the plaintiffs if delayed; (2) the private

interests of and burden on the defendants; (3) the interests of

the courts; (4) the interests of persons not parties to the civil

litigation; and (5) the public interest.”                   Kappel v. Comfort, 914

F. Supp. 1056, 1058 (S.D.N.Y. 1996) (quoting Volmar Distribs. v.

N.Y. Post Co., 152 F.R.D. 36, 39 (S.D.N.Y. 1993)).                        A court must

balance these factors on a “case-by-case determination, with the

basic goal being to avoid prejudice.”                 Id.

II.   Analysis

            Defendant primarily argues a stay is necessary because

the “Settlement encompasses and releases the very claims asserted

here.”   (Stay Br. at 4.)          Specifically, Defendant argues that “the

outcome of the [Settlement] depends on the same central issueଫthe

legality of the Administrative Fee . . . [and] if the [Settlement]

is approved, it will be res judicata as to this matter.”                           (Stay

Br. at 4.)      In opposition, Plaintiff repeatedly argues that the

“Court   has     no    way    of    determining”          whether    the     Settlement

encompasses      and    releases       the       claims   asserted        here    because

Defendant did not attach a copy of the Settlement or its terms to

                                             9

its motion, (Opp. Br. at 16) and urges the Court to decline to

consider any evidence proffered by Defendant in reply (Opp. Br. at

21-22).   In reply, Defendant attached the motion for preliminary

Settlement approval, currently before the Court in the Illinois

Action, that includes the Settlement terms.   (See Settlement Mot.)

          While Plaintiff is generally correct that “a party may

not attempt to cure deficiencies in its moving papers by including

new evidence in its reply to opposition papers” (Opp. Br. at 22),

this argument misses the mark.   By attaching the Settlement to the

reply, Defendant did not present new theories or new evidence that

would prohibit the Court from considering the Settlement.    (Opp.

Br. at 21-22.)   To the contrary, Defendant’s moving papers put

Plaintiff on notice that the claims asserted here may be subsumed

by a nationwide settlement in the Illinois Action.     (See, e.g.,

Stay Br. at 1 (stating that the parties in the Illinois Action

will be presenting a nationwide settlement “for preliminary and

final approval that proposes a settlement class that will include

[Plaintiff] and the class it seeks to represent hereଫnamely, all

persons and entities that were assessed an administrative fee by

CSC . . . and releases all claims arising out of or related to the

fee”); see also Vita Aff., ¶¶ 2-3.)   Accordingly, the Settlement,

although submitted in reply, does not cure a deficiency in the

moving papers but instead serves to provide a more detailed picture

of the proposed Settlement.

                                 10

                             In          any             event,      the    Settlement      clearly   encompasses

Plaintiff’s claims--a fact that weighs in favor of a stay.                                                      The

Amended Complaint asserts a RICO claim against Defendant, CSC’s

CEO, and defines the purported class as including “[a]ll persons,

including entities, having contracts with CSC who have been subject

to a 9.75% ‘administrative fee.’” (Am. Compl. ¶ 68.) The proposed

Settlement defines the class as “all Persons having existing leases

with CSC on May 1, 2017, that were assessed and/or subject to one

or more Administrative Fees,4 whether or not any fee has ever been

collected, from May 2017 through the date of Preliminary Approval.”

(Settlement Mot. at 7, § III.A.)                                                The proposed Settlement also

provides that “CSC, its officers, and its agents will be released

from             any           and           all           claims    relating    to   the    collection   of    the

Administrative Fee . . . .”                                                (Settlement Br. at 11, § III.F.)

Thus, if approved, the Settlement will likely subsume and preclude

Plaintiff’s claims here.                                            See Readick v. Avis Budget Grp., Inc.,

No. 12-CV-3988, 2014 WL 1683799, at *3 (S.D.N.Y. Apr. 28, 2014)

(finding plaintiff’s right to proceed with a case “mitigated by

the fact that certification of a nationwide class in [a parallel

action]                    would                likely         circumscribe       [p]laintiff’s       ability    to

prosecute this action.”).





4 The Settlement discusses and details the “Administrative Fee”
in Section II.A. (Settlement Br., at 2.)
                                                                           11

             In opposition, Plaintiff also argues that it will be

prejudiced by a stay because this action was the “first-filed by

two years” prior to the Illinois Action.       (Opp. Br. at 17.)     Here,

however, the Court may “enter a stay pending the outcome of

proceedings which bear upon the case, even if such proceedings are

not necessarily controlling of the action that is to be stayed.”

Lasala v. Needham & Co., 399 F. Supp. 2d 421, 427 (S.D.N.Y. 2005).

Further, although this action may have been initiated prior to the

Illinois Action, the Court finds that a limited stay favors

judicial economy and will not prejudice Plaintiff.            Indeed, the

Illinois Action is closer to final resolution while this action is

in its infancy: a motion to dismiss is fully briefed and pending

and the parties have not yet started discovery.          Cf. In re HSBC

Bank, USA, N.A., Debit Card Overdraft Fee Litig., 99 F. Supp. 3d

288, 316 (E.D.N.Y. 2015) (declining to stay federal action pending

approval of a preliminary nationwide class action settlement in a

state court action where the parties engaged in two years of

“extensive    discovery   and   motion   practice”   before   the   federal

court).   Moreover, the Court finds that a stay will not prejudice

Plaintiff because “[i]f the Settlement Agreement is not approved,

Plaintiff[ ] can move to lift the stay and continue to pursue [its]

claims in this case.”     Albert, 232 F. Supp. 3d at 513.

             Plaintiff further argues against a stay because (1) the

Settlement does not address Plaintiff’s claims against Defendant,

                                    12

as opposed to CSC, and (2) this action involves federal RICO claims

and the Illinois Action involves breach of contract claims.           (Opp.

Br. at 10 n.4, 14, 17.)      However, this argument ignores “practical

reasons for staying this action, including that” the Settlement

will   likely   have   res   judicata    effect   on   Plaintiff’s   claims,

regardless of whether Plaintiff’s RICO claim is presented in the

Illinois Action. Readnick, 2014 WL 1683799, at *4. Indeed, “[t]he

Second Circuit has held that ‘class action releases may include

claims not presented and even those which could not have been

presented as long as the released conduct arises out of the

‘identical factual predicate’ as the settled conduct.’”              Albert,

232 F. Supp. 3d at 512 (quoting Wal–Mart Stores, Inc. v. Visa

U.S.A., Inc., 396 F.3d 96, 107 (2d Cir. 2005)); TBK Partners Ltd.

v. W. Union Corp., 675 F.2d 456, 460 (2d Cir. 1982) (“[A] court

may permit the release of a claim based on the identical factual

predicate as that underlying the claims in the settled class action

even though the claim was not presented and might not have been

presentable in the class action.”).

           The fact remains that the same “factual predicate” that

underlies this action underlies the Illinois Action: the alleged

improper Administrative Fee that CSC charged its customers.            Thus,

where, as here, “claims arise from the same ‘nucleus of facts’ or

there exists ‘significant overlap,’ . . . a stay is warranted.”

Bahl v. N.Y. Coll. of Osteopathic Med. of N.Y. Inst. of Tech.,

                                    13

No. 14-CV-4020, 2018 WL 4861390, at *3 (E.D.N.Y. Sept. 28, 2018)

(quoting Fried v. Lehman Bros. Real Estate Assocs. III, L.P.,

No. 11-CV-4141, 2012 WL 252139, at *5 (S.D.N.Y. Jan. 25, 2012)

(“There is significant overlap between this lawsuit and the lawsuit

on appeal, both legally and factually, which is a solid ground

upon which to issue a stay.”) (collecting cases).

            The remaining Kappel factors tip in favor of a stay.      As

stated,    Plaintiff’s   claims   are   encompassed   by   the   proposed

Settlement and a stay is therefore in the interest of judicial

economy.    As such, “proceeding with this case while a potential

nationwide settlement that encompasses Plaintiff[’s] claims is

pending would cause the parties to expend considerable resources

conducting discovery and briefing motions that may be unnecessary.

Such expense would unduly burden [Defendant] as well as this

Court.”    Albert, 232 F. Supp. 3d at 513.      The Court’s interests

will best “be served by granting the stay since it will ‘minimize

the possibility of conflicts between different courts.’”           Bahl,

2018 WL 4861390, at *4 (citing McCracken v. Verisma Sys., Inc.,

No. 14-CV-6248, 2018 WL 4233703, at *4 (W.D.N.Y. Sept. 6, 2018)).

Accordingly, a stay will promote the interests of the Court,

Defendant, persons not parties to this action, and the public, and

will not unfairly prejudice Plaintiff.

            As a final point, Plaintiff repeatedly asserts that a

stay is unwarranted because, for example, the Settlement was

                                   14

negotiated “secretly, under a cloud of apparent collusive conduct,

with a deliberate effort to short circuit” federal class actions,

(Opp. Br. at 17), Defendant is “forum shopping” (Opp. Br. at 17),

Defendant   is   avoiding    discovery   (Opp.   Br.   at   19),   and   the

“Settlement does not adequately” protect Plaintiff’s interests

(see Opp. Br. at 18).       (See also Opp. Br. at 6 (“in light of the

facts and circumstances pointing to collusive efforts by CSC and

[Defendant] here with a friendly plaintiff negotiating a state

court settlement, the Court should in any event permit this action

to proceed”); Opp. Br. at 12 (stating that Defendant found “a

favorable adversary willing to settle claims surreptitiously, and

attempting to slip the settlement through a state court proceeding

to circumvent a previously-filed federal action”).)

            These arguments read more like objections to a proposed

settlement rather than arguments raised in opposition to a stay.

The Court agrees with Defendant that “to the extent Plaintiff has

any disagreements with the [S]ettlement in substance or procedure,

it can choose to remain in the class and bring those objections to

the court overseeing the National Class Settlement.”         (Stay Br. at

5.)

                                CONCLUSION

            For the foregoing reasons, Defendant’s Motion (D.E. 82)

is GRANTED and this case is STAYED for ninety (90) days.             On or

before April 15, 2020 the parties are DIRECTED to submit a joint

                                    15

letter updating the Court on the status of the Illinois Action,

including the outcome of the proposed Settlement.   The Court will

then determine whether to extend the stay.

          In light of the stay, the Court TERMINATES the pending

motion to dismiss (D.E. 77) subject to reinstatement at such time

as the stay is lifted and this case proceeds.



                                    SO ORDERED.



                                    _/s/ JOANNA SEYBERT_____
                                    Joanna Seybert, U.S.D.J.


Dated:    January   15 , 2020
          Central Islip, New York




                               16

